                                                                      Case 2:15-ap-01679-RK              Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58    Desc
                                                                                                           Main Document    Page 1 of 7


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                  UNITED STATES BANKRUPTCY COURT

                                                                       13                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       14 In re                                                  Case No. 2:13-bk-14135-RK
SulmeyerKupetz,




                                                                       15 ART & ARCHITECTURE BOOKS OF THE 21st                   Chapter 11
                                                                          CENTURY,
                                                                       16                                                        Adv No. 2:15-ap-01679-RK
                                                                                    Debtors.
                                                                       17                                                        Consolidated with
                                                                                                                                 Adv. No. 2:14-ap-01771-RK
                                                                       18 SAM LESLIE, PLAN AGENT FOR ART &
                                                                          ARCHITECTURE BOOKS OF THE 21st                         MOTION OF PLAN AGENT TO STRIKE
                                                                       19 CENTURY,                                               RESPONSE TO MOTION FOR
                                                                                                                                 TERMINATING SANCTIONS AND
                                                                       20                     Plaintiff,                         REQUEST FOR CONTINUANCE, TO
                                                                                     vs.                                         EXTENT FILED BY OR IN THE NAME
                                                                       21                                                        OF THE ENTITY DEFENDANTS
                                                                          ACE GALLERY NEW YORK CORPORATION, a
                                                                       22 California corporation; ACE GALLERY NEW
                                                                          YORK, INC., a dissolved New York corporation;      Date:       January 15, 2019
                                                                       23 ACE MUSEUM, a California corporation;              Time:       2:30 p.m.
                                                                          DOUGLAS CHRISMAS, an individual; 400 S. LA Place:              U.S. Bankruptcy Court
                                                                       24 BREA, LLC, a California limited liability company;             Courtroom 1675
                                                                          JENNIFER KELLEN, an individual, CATHAY                         255 E. Temple St.
                                                                       25 BANK, a California corporation, DARYOUSH                       Los Angeles, CA 90012
                                                                          DAYAN, an individual, KAMRAN GHARIBIAN,
                                                                       26 an individual, and MICHAEL D. SMITH, an
                                                                          individual,
                                                                       27
                                                                                          Defendants.
                                                                       28


                                                                            DJR\ 2658114v1
                                                                      Case 2:15-ap-01679-RK         Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58   Desc
                                                                                                      Main Document    Page 2 of 7


                                                                        1 400 S. La Brea, LLC, a California limited
                                                                          liability company,
                                                                        2
                                                                                         Cross-Complainant,
                                                                        3          v.
                                                                        4 ACE GALLERY NEW YORK
                                                                          CORPORATION, a California corporation;
                                                                        5 ACE GALLERY NEW YORK, INC., a
                                                                          dissolved New York corporation; ACE
                                                                        6 MUSEUM, a California corporation;
                                                                          DOUGLAS CHRISMAS, an individual; SAM
                                                                        7 LESLIE as TRUSTEE OF THE PLAN TRUST
                                                                          FOR ART & ARCHITECTURE BOOKS OF
                                                                        8 THE 21st CENTURY,

                                                                        9                    Cross-Defendants.
                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            DJR\ 2658114v1                              2
                                                                      Case 2:15-ap-01679-RK          Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58               Desc
                                                                                                       Main Document    Page 3 of 7


                                                                        1 TO THE HONORABLE ROBERT KWAN, UNITED STATES BANKRUPTCY JUDGE,

                                                                        2 ALL DEFENDANTS AND THEIR COUNSEL, AND ALL PARTIES IN INTEREST:

                                                                        3            Sam Leslie, Plan Agent (the "Plan Agent") under the confirmed Modified Second

                                                                        4 Amended Plan of Reorganization of the Official Committee of Unsecured Creditors (the "Plan"),1

                                                                        5 hereby moves this court to strike the Response to Motion for Terminating Sanctions and Request

                                                                        6 for Continuance [Dkt. No. 481] (the "Opposition") to the extent it was filed on behalf of

                                                                        7 defendants Ace Museum and Ace Gallery New York Corporation (collectively, the "Entity

                                                                        8 Defendants"), on the grounds that both of the Entity Defendants are suspended corporations, and

                                                                        9 are not permitted to take any action in litigation or make any appearance in court under binding

                                                                       10 California law.
  A Professional Corporation




                                                                       11                                                     I.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                              DISCUSSION
                                                                       13            Revenue & Tax Code Section 23301 provides, in relevant part that, “the corporate powers,
                                                                       14 rights and privileges of a domestic taxpayer may be suspended” if it does not pay its taxes. Rev.
SulmeyerKupetz,




                                                                       15 & Tax Code § 23301. The suspension of the corporate powers, rights, and privileges "means a

                                                                       16 suspended corporation cannot sue or defend a lawsuit while its taxes remain unpaid." Kaufman &

                                                                       17 Broad Communities, Inc. v. Performance Plastering, Inc., 136 Cal. App. 4th 212, 217-18 (2006)

                                                                       18 (emphasis added). "Section 23301 is applicable in a federal bankruptcy matter." In re Christian &

                                                                       19 Porter Aluminum Co., 584 F.2d 326, 332 (9th Cir. 1978).

                                                                       20            When a corporation is suspended, it cannot take any action in litigation without violating
                                                                       21 California law. Weinstock v. Sinatra, 379 F. Supp. 274, 277 (C.D. Cal. 1974) (a suspended

                                                                       22 corporation cannot defend itself "in any manner" in litigation); Alhambra-Shumway Mines, Inc. v.

                                                                       23 Alhambra Gold Mine Corp., 155 Cal. App. 2d 46, 50 (1957) (suspended corporation had no right

                                                                       24 "even to participate" in litigation while suspended). Violation of Section 23301 carries

                                                                       25

                                                                       26   1
                                                                            The Plan Agent files this motion under the broadest scope of the Plan Agent’s authority,
                                                                          including on behalf of the Plan Agent, the Debtor, the Post Confirmation Debtor, and the Estate
                                                                       27
                                                                          (as those terms are defined under the Plan). All references to the Plan Agent are deemed to refer
                                                                       28 to the Plan Agent, the Debtor, the Post-Confirmation Debtor, and the Estate.


                                                                            DJR\ 2658114v1                                    1
                                                                      Case 2:15-ap-01679-RK          Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58                    Desc
                                                                                                       Main Document    Page 4 of 7


                                                                        1 consequences. Pursuant to Rev. & Tax Code § 19719:

                                                                        2                    Any person who attempts or purports to exercise the powers, rights,
                                                                                             and privileges of a corporation that has been suspended pursuant to
                                                                        3                    Section 23301 or who transacts or attempts to transact intrastate
                                                                                             business in this state on behalf of a foreign corporation, the rights and
                                                                        4                    privileges of which have been forfeited pursuant to the section, is
                                                                                             punishable by a fine of not less than two hundred fifty dollars ($250)
                                                                        5                    and not exceeding one thousand dollars ($1,000), or by imprisonment
                                                                                             not exceeding one year, or both fine and imprisonment.
                                                                        6

                                                                        7 Rev. & Tax Code § 19719(a).

                                                                        8            This bar against appearing in litigation applies equally whether the Entity Defendants are

                                                                        9 suspended under the Tax and Revenue Code for non-payment of taxes, or the Corporations Code

                                                                       10 for failure to file corporate documents. Under either scenario, they are "disabled from
  A Professional Corporation




                                                                       11 participating in any litigation activities." Palm Valley Homeowners Assn., Inc. v. Design MTC,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 85 Cal. App. 4th 553, 560 (2000).

                                                                       13            This is not some general guidance, or avoidable recommendation. It is a clear rule of law,
                                                                       14 and "the only exceptions provided by statute are to change the name of the corporation, and to
SulmeyerKupetz,




                                                                       15 cure the default by filing the missing statement." Id. at 561.2

                                                                       16            Where a suspended corporation wrongly files pleadings in pending litigation, a motion to
                                                                       17 strike is properly granted. See Peacock Hill Asso. v. Peacock Lagoon Constr. Co., 8 Cal. 3d 369,

                                                                       18 377 (1972) ("[W]e believe that there is no escape from the conclusion that respondent corporation

                                                                       19 has no right to defend in the instant action, or even to participate therein during the time that its

                                                                       20 corporate rights were suspended. Therefore the trial court should have granted appellants' motion

                                                                       21 to strike the pleadings of respondent.") (quoting Alhambra-Shumway Mines, Inc. v. Alhambra

                                                                       22 Gold Mine Corp., 155 Cal. App. 2d 46 (1957).

                                                                       23            Chrismas might argue (since the Entity Defendants cannot appear and argue) that it is
                                                                       24
                                                                            2
                                                                       25         Any participation by counsel in litigation while its client is suspended is a violation of
                                                                          California law and sanctionable conduct. Palm Valley Homeowners, 85 Cal. App. 4th at 563-64
                                                                       26 ("participating in discovery on behalf of a suspended corporation, knowing that the corporation is
                                                                          suspended, and having reason to know or suspect that such suspension disabled the corporation
                                                                       27
                                                                          from participating in the litigation, qualifies as conduct abusive of the discovery process, and thus
                                                                       28 sanctionable").


                                                                            DJR\ 2658114v1                                      2
                                                                      Case 2:15-ap-01679-RK          Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58               Desc
                                                                                                       Main Document    Page 5 of 7


                                                                        1 meaningless to strike a pleading that was filed in the name of not only the Entity Defendants, but

                                                                        2 also Chrismas individually. But this Motion to Strike is not about trying to silence all opposition.

                                                                        3 It is about demonstrating that applicable laws and rules of procedure do actually apply to

                                                                        4 defendants such as Chrismas and the Entity Defendants, all of whom have been violating

                                                                        5 California law with knowledge of the Entity Defendants' suspension since August 2015 (among

                                                                        6 other violations of procedural rules). It is about ensuring that Chrismas does not come to

                                                                        7 understand that he can violate rules and applicable law without recognition by this Court of his

                                                                        8 improper actions, even if the consequences are insignificant at the time.

                                                                        9            The violations of rules that matter the most for purposes of the pending hearing are those

                                                                       10 that underscore the grounds for the Plan Agent's Motion for terminating sanctions, and are
  A Professional Corporation




                                                                       11 addressed in that Motion and reply brief filed herewith. But the Entity Defendants' actions in
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 filing an Opposition with a supporting declaration have also violated California law, and this

                                                                       13 should not be lost in the larger dispute over terminating sanctions. Any Opposition filed in the

                                                                       14 name of the Entity Defendants violates California law, and should be remedied.
SulmeyerKupetz,




                                                                       15            WHEREFORE, the Plan Agent respectfully requests that this Court strike the Opposition

                                                                       16 to the extent that it was filed by, or in the name of, the Entity Defendants.

                                                                       17

                                                                       18 DATED: January 8, 2019                        SulmeyerKupetz
                                                                                                                        A Professional Corporation
                                                                       19

                                                                       20
                                                                                                                        By: /s/ Victor A. Sahn
                                                                       21
                                                                                                                            Victor A. Sahn
                                                                       22                                                   David J. Richardson
                                                                                                                            Attorneys for Sam Leslie, Plan Agent
                                                                       23

                                                                       24 DATED: January 8, 2019                        Law Offices of Carolyn A. Dye

                                                                       25

                                                                       26                                               By: /s/ Carolyn A. Dye
                                                                       27                                                   Carolyn A. Dye
                                                                                                                            Attorneys for Sam Leslie, Plan Agent
                                                                       28


                                                                            DJR\ 2658114v1                                     3
         Case 2:15-ap-01679-RK                    Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58                                       Desc
                                                    Main Document    Page 6 of 7
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.
A true and correct copy of the foregoing document entitled (specify): MOTION OF PLAN AGENT TO STRIKE RESPONSE TO
MOTION FOR TERMINATING SANCTIONS AND REQUEST FOR CONTINUANCE, TO EXTENT FILED BY OR IN THE NAME OF
THE ENTITY DEFENDANTS will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) January 8, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Simon Aron on behalf of Interested Party Courtesy NEF - saron@wrslawyers.com
 Jason Balitzer on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st
  Century - jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com; dwalker@ecf.inforuptcy.com; kmccamey@sulmeyerlaw.com
 Keith Patrick Banner on behalf of Defendant 400 S La Brea, LLC a California limited liability company - kbanner@greenbergglusker.com,
  sharper@greenbergglusker.com; calendar@greenbergglusker.com
 Brian L Davidoff on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - bdavidoff@greenbergglusker.com,
  calendar@greenbergglusker.com; jking@greenbergglusker.com
 Carolyn A Dye on behalf of Plaintiff Sam Leslie - trustee@cadye.com
 Fahim Farivar on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company - ffarivar@foley.com,
  amcdow@foley.com; khernandez@foley.com; scvasquez@foley.com
 Alan W Forsley on behalf of Defendants Ace Museum, a California corporation; Ace Gallery New York Corporation, a California corporation; Ace
  Gallery New York, Inc., a dissolved New York corporation; Douglas Chrismas - alan.forsley@flpllp.com, awf@fkllawfirm.com, awf@fl-
  lawyers.net,addy.flores@flpllp.com
 J. Bennett Friedman on behalf of Defendant Jennifer Kellen - jfriedman@flg-law.com, msobkowiak@flg-law.com; jmartinez@flg-law.com
 Asa S Hami on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
 ahami@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 Matthew P Kelly on behalf of Interested Party Courtesy NEF - mkelly@sulmeyerlaw.com
 Daniel A Lev on behalf of Plaintiff, Cross/Counter-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century
  - dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com; dlev@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
 Ashley M McDow on behalf of Defendant, Cross/Counter-Claimant 400 S La Brea, LLC a California limited liability company - amcdow@foley.com,
  scvasquez@foley.com; Ffarivar@foley.com
 Krikor J Meshefejian on behalf of Interested Party Courtesy NEF - kjm@lnbrb.com
 Susan I Montgomery on behalf of Interested Party Susan I. Montgomery - susan@simontgomerylaw.com, assistant@simontgomerylaw.com;
  simontgomerylawecf.com@gmail.com; montgomerysr71631@notify.bestcase.com
 Kurt Ramlo on behalf of Interested Party Courtesy NEF - kr@lnbyb.com, kr@ecf.inforuptcy.com
 David J Richardson on behalf of Plaintiff, Cross-Defendant Sam Leslie - drichardson@sulmeyerlaw.com, drichardson@ecf.inforuptcy.com
 Ronald Rus on behalf of Defendant 400 S La Brea, LLC a California limited liability company - rrus@brownrudnick.com, tlangford@brownrudnick.com
 Victor A Sahn on behalf of Plaintiff, Cross-Defendant Sam Leslie as Trustee of the Plan Trust for Art & Architecture Books of the 21st Century -
  vsahn@sulmeyerlaw.com, agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; asokolowski@sulmeyerlaw.com;
  vsahn@ecf.inforuptcy.com
 Michael C Schneidereit on behalf of Interested Party AERC Desmond's Tower, LLC - mschneidereit@jonesday.com, scollymore@jonesday.com;
  tckowalski@jonesday.com
 David B Shemano on behalf of Defendants Ace Museum, a California corporation/Douglas Chrismas - dshemano@shemanolaw.com
 Jonathan Shenson on behalf of Interested Party Jonathan Seligmann Shenson - jshenson@shensonlawgroup.com
 Mark Shinderman on behalf of Mediator Mark Shinderman - mshinderman@milbank.com, dmuhrez@milbank.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Michael W Vivoli on behalf of Defendant, Cross-Claimant 400 S La Brea, LLC a California limited liability company/Witness Fortuna Asset
  Management/Witness Kamran Gharibian - auzcategui@vivolilaw.com, sbrown@vivolilaw.com
 Jessica Vogel on behalf of Interested Party Courtesy NEF - Jvogel@sulmeyerlaw.com, jvogel@ecf.inforuptcy.com; mviramontes@sulmeyerlaw.com
 Howard J Weg on behalf of Defendant Ace Museum, a California corporation - hweg@robinskaplan.com
 Beth Ann R Young on behalf of Interested Party Courtesy NEF - bry@lnbyb.com
                                                                                          Service information continued on attached page.


2. SERVED BY UNITED STATES MAIL:
On (date)      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page.



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:15-ap-01679-RK                      Doc 485 Filed 01/08/19 Entered 01/08/19 17:02:58                                       Desc
                                                    Main Document    Page 7 of 7

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 8, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Robert Kwan – VIA PERSONAL DELIVERY
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street
Los Angeles, CA 90012 - Bin outside of Suite 1682

Attorneys for Cathay Bank – VIA EMAIL (courtesy copy)
Reed S. Waddell, Esq.
Frandzel Robins Bloom & Csato, L.C.
E-mail: rwaddell@frandzel.com

                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  January 8, 2019                           Andrea Gonzalez                                       /s/ Andrea Gonzalez
  Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
